    $2$ Case     2:20-mj-05940-DUTY Document 1 Filed 12/08/20
               $SSOLFDWLRQIRUD:DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                 Page 1 of 27 Page ID #:1


                                              81,7('67$7(6',675,&7&2857
                                                                              IRUWKH
                                                                  &HQWUDO'LVWULFWRI&DOLIRUQLD
                                                               BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        ,QWKH0DWWHURIWKH6HDUFKRI                                      
                (Briefly describe the property to be searched or identify the        
                                person by name and address)                                  &DVH1R 2:20-MJ-05940
                 DEODFNL3KRQHDVVLJQHGSKRQHQXPEHU                                       
                WKH³68%-(&7'(9,&(´                                  
                                                                                    
                                                                                     
                                                                                   
        


        $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
            ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
    SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
    property to be searched and give its location):

             See Attachment A
    ORFDWHGLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKHUHLVQRZFRQFHDOHG(identify the person or describe the property to be seized)
             See Attachment B
                7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
                         HYLGHQFHRIDFULPH
                         FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
                         SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH

                         DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG

                7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
                  Code Section                                                                    Offense Description
              86&                                                      &RQVSLUDF\WR'LVWULEXWH&RQWUROOHG6XEVWDQFHV
                                                                                   
                                                                                   
                7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
                      See attached Affidavit
                         &RQWLQXHGRQWKHDWWDFKHGVKHHW

               'HOD\HGQRWLFHRI          GD\V give exact ending date if more than 30 days                                                   LVUHTXHVWHG
             XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW

                                                                                                                  Applicant’s signature
                                                                                         Michael F. Sier, Special Agent, Drug Enforcement Administration           




                                                                                                                  Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH

'DWHB'HFHPEHUBBBBBBBBBBBBBBBBBB                                                                                                        
                                                                                                                  Judge’s signature

&LW\DQGVWDWH/RV$QJHOHV&$                                                     &KDUOHV)(LFN8QLWHG6WDWHV0DJLVWUDWH-XGJH                         




                                                                                                                  Printed name and title

$86$6KDZQ-1HOVRQH[W
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 2 of 27 Page ID #:2



                              ATTACHMENT A
DEVICE TO BE SEARCHED

     A black iPhone assigned phone number 818-219-6447, the

“SUBJECT DEVICE.”    The SUBJECT DEVICE has international mobile

subscriber identity number 310150732976104, was seized from

Guadalupe Edwin ZUNIGA on December 2, 2020, and is currently in

the custody of the Santa Monica Police Department.




                                       i
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 3 of 27 Page ID #:3



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED
     The items to be seized are evidence, contraband, fruits, or

instrumentalities of violations of Title 21, United States Code

Section 846, conspiracy to distribute controlled substances,

namely:

             a.   Records, documents, programs, applications and

materials, or evidence of the absence of same, reflecting the

identity of, contact information for, communications with, or

times, dates or locations of meetings with co-conspirators,

sources of supply of controlled substances, or drug customers,

including calendars, address books, telephone or other contact

lists, pay/owe records, distribution or customer lists,

correspondence, receipts, records, and documents noting price,

quantities, and/or times when drugs were bought, sold, or

otherwise distributed, whether contained in hard copy

correspondence, notes, emails, text messages, photographs,

videos (including items stored on digital devices), or

otherwise;

             b.   Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

             c.   Records, documents, programs, applications or
materials, or evidence of the absence of same, sufficient to



                                       i
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 4 of 27 Page ID #:4



show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;

          d.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

          e.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs;

          f.    Contents of any calendar or date book;

          g.    Global Positioning System (“GPS”) coordinates and
other information or records identifying travel routes,

destinations, origination points, and other locations

          h.    Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense, and forensic copies thereof.

          i.    With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,



                                      ii
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 5 of 27 Page ID #:5



browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,
interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

          j.    As used herein, the terms “records,” “documents,”
“programs,” “applications,” and “materials” include records,



                                      iii
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 6 of 27 Page ID #:6



documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR THE SUBJECT DEVICE
      In searching the SUBJECT DEVICE (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

           b.   The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

           c.   The search team shall complete the search of the

SUBJECT DEVICE as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital device(s) beyond this 120-day period
without obtaining an extension of time order from the Court.

           d.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

           e.   The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of
the items to be seized to the search protocols to determine



                                      iv
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 7 of 27 Page ID #:7



whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.      The search team may also

search for and attempt to recover deleted, “hidden,” or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                i.    The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                ii.   The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           f.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items
to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

           g.   If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           h.   If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.




                                       v
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 8 of 27 Page ID #:8



          i.    If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

          j.    The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          k.    After the completion of the search of the SUBJECT
DEVICE(S), the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

          l.    The review of the electronic data obtained

pursuant to this warrant may be conducted by any government

personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for

the government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their
support staff for their independent review.



                                      vi
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 9 of 27 Page ID #:9



          m.    During the execution of this search warrant, law

enforcement is permitted to (1) depress Guadalupe Edwin ZUNIGA’s

thumb- and/or fingers onto the fingerprint sensor of the SUBJECT

DEVICE (only if the device has such a sensor), and direct which

specific finger(s) and/or thumb(s) shall be depressed; and (2)

hold the device in front of Guadalupe Edwin ZUNIGA’s face with

his or her eyes open to activate the facial-, iris-, or retina-

recognition feature, in order to gain access to the contents of

any such device.    In depressing a person’s thumb or finger onto

a device and in holding a device in front of a person’s face,

law enforcement may not use excessive force, as defined in

Graham v. Connor, 490 U.S. 386 (1989); specifically, law
enforcement may use no more than objectively reasonable force in

light of the facts and circumstances confronting them.

          n.    The special procedures relating to digital

devices found in this warrant govern only the search of digital

devices pursuant to the authority conferred by this warrant and

do not apply to any search of digital devices pursuant to any

other court order.




                                      vii
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 10 of 27 Page ID #:10



                                AFFIDAVIT
I, Michael F. Sier, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION
           I am a Special Agent of the United States Drug

Enforcement Administration (“DEA”).        I have been employed as a

Special Agent with the Drug Enforcement Administration since

September of 2012 and am currently assigned to the Los Angeles

Field Division, Sensitive Investigations Unit.          I attended

approximately 4 1/2 months of training at the DEA Training

Academy in Quantico, Virginia starting in May, 2012, where I

received   training in criminal law and procedure, surveillance

operations, search warrant and report writing, undercover

operations, confidential source management, money laundering and

asset forfeiture, and specialized training concerning crimes in

violations of the Controlled Substances Act contained within

Title 21 of the United States Code and criminal conspiracies

involving the smuggling and distribution of narcotics and

dangerous drugs.     Based on my training and experience, I am

familiar with narcotics traffickers’ methods of operation,
including the distribution, storage, and transportation of

narcotics and the collection of monetary proceeds of narcotics

trafficking.    I am familiar with the unlawful importation,

possession with the intent to distribute, and distribution of

controlled substances, as well as the related monetary

transactions involving the proceeds of specified unlawful
activities, and conspiracies associated with criminal narcotics.
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 11 of 27 Page ID #:11



I have also received training on, and worked on several

investigations involving narcotics related money laundering

organizations.

             In conducting major narcotics/money laundering

investigations, I have become aware of many techniques utilized

by narcotics traffickers/money launderers.         I have learned that

these individuals utilize various tactics to avoid detection

and/or apprehension by law enforcement officials.          Techniques

used by members of these organizations include the use of

multiple locations, utilizations of numerous co-conspirators,

the use of pagers, pay telephones, cellular telephones, cellular

phone applications and software, and the use of hidden

compartments in vehicles.

                        II. PURPOSE OF AFFIDAVIT
             This affidavit is made in support of a search warrant

for a black iPhone assigned phone number 818-219-6447, the

“SUBJECT DEVICE” more fully described in Attachment A, for the

items to be seized described in Attachment B, which are the

evidence, fruits, and instrumentalities of violations of Title

21, United States Code Section 846 conspiracy to distribute

controlled substances.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does
not purport to set forth all of my knowledge of or investigation



                                        2
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 12 of 27 Page ID #:12



into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE
           Leading up to December 2, 2020, a DEA confidential

source arranged a methamphetamine transaction with Guadalupe

Edwin ZUNIGA (“ZUNIGA”), who was using the SUBJECT DEVICE during

the negotiations.     On December 2, 2020, agents arrested ZUNIGA,

who was in possession of approximately 16 pounds of

methamphetamine and the SUBJECT DEVICE.

                    IV. STATEMENT OF PROBABLE CAUSE

      A.   Previous Investigation
           On March 21, 2019, the Santa Monica Police Special

Investigations Unit (“SIU”) conducted a California (“CA”) state

search warrant of ZUNIGA’s then-residence located at 19528

Leadwell Street in Reseda, CA. As a result of the search

warrant, SIU Detectives seized approximately 9 ounces of

suspected cocaine and approximately 300 pills of suspected

alprazolam inside ZUNIGA’s residence. Based on my training and

experience, this amount was far greater than any amount for
personal use and was consistent with that of possession for the

purpose of sales by a drug dealer. Further search yielded

$140,537.00 in U.S. currency. Based on my training and

experience, it is common for drug dealers to be in possession of

large amounts of money such as the above-mentioned currency.

ZUNIGA was placed under arrest for being in possession of




                                        3
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 13 of 27 Page ID #:13



cocaine and alprazolam for the purposes of sales as well as

child endangerment in violation of CA state law.

      B.   Recent Contact between the CS and ZUNIGA and Recent
           Surveillance of ZUNIGA
           In September 2020, a DEA Confidential Source (CS)

provided information to investigators that ZUNIGA is a cocaine,

methamphetamine, and heroin trafficker based in Southern

California.1    The CS informed that approximately two years ago,

the CS purchased approximately 25 pounds of methamphetamine from

ZUNIGA.    The CS also stated that on or about September 23,

2020, via Snapchat, utilizing the Snapchat username elvalle726,

ZUNIGA offered to sell the CS approximately six kilograms of

cocaine.   Additionally, on September 29, 2020, the CS stated

that ZUNIGA sent a message via Snapchat, in which ZUNIGA asked

how much the CS would be willing to pay for a pound of

methamphetamine. The CS also informed that ZUNIGA has heroin for

sale and was currently in contact with the CS for the purpose of

facilitating future drug sales.

           On October 2, 2020, Detective Navid Khansari of the
Santa Monica Police Department SIU obtained a CA search warrant

to receive phone pings for the location of ZUNIGA’s cellular

phone. The warrant was signed by the Honorable Judge Bobbi



     1 The CS is currently cooperating in hopes of a reduced
sentence in connection with a drug trafficking investigation.
The CS has a criminal history that includes theft, providing a
false statement and a probation violation. The CS has provided
information in other DEA investigations, which have led to
seizures and there is no derogatory information that has been
developed with respect to his/her cooperation.



                                        4
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 14 of 27 Page ID #:14



Tillmon, Santa Monica Courthouse, West Judicial District. The

pings showed in the general area of the intersection of Gilmore

Street and Lankershim Boulevard (“Blvd.”) in North Hollywood,

CA.2

            On October 9, 2020, Detectives from the Santa Monica

Police Special Investigations Unit, as well as law enforcement

personnel from the DEA set up surveillance in the area of

Gilmore Street and Lankershim Blvd.         I was present for this

surveillance and my statements below are based on my own

observations, what I heard over the radio during the

surveillance, and from conversations with my fellow agents and

officers.

            a.   At approximately 11:30 a.m., ZUNIGA exited the
residence located at 11742 Gilmore Street, North Hollywood, CA,

(“the Gilmore Residence”), and approached a red 2019 Honda

Accord that had just arrived on the street in front of the

Gilmore Residence. ZUNIGA completed an exchange of items with

the driver of the Honda. Based on my training and experience, I

believe this was a hand to hand narcotics transaction.           The

Honda left the area shortly after and ZUNIGA went back into the

Gilmore Residence.

            b.   At approximately 11:35 a.m., ZUNIGA exited the
front door of the Gilmore Residence and entered the driver door

       2
       On October 7, 2020, Detective Khansari of the Santa Monica
Police Department signed an additional California state search
warrant for subscriber information, call detail records with
cellular location and use of a cell cite simulator for ZUNIGA’s
cellular telephone. The warrant was signed by the Honorable
Judge Bobbi Tillmon, Santa Monica Courthouse, West Judicial
District.


                                        5
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 15 of 27 Page ID #:15



of a white Jeep Cherokee, which was parked in the driveway of

the Gilmore Residence. This was an Enterprise rental vehicle. An

unknown male/Hispanic subject then exited the Gilmore Residence

and entered the front passenger seat of the Jeep. ZUNIGA and the

unidentified male/Hispanic then drove to the intersection of

Oxnard Street and Van Nuys Blvd. in Van Nuys.

           c.    ZUNIGA met with the subjects who were inside a
white Dodge Charger, which was parked in a parking lot at the

northwest corner of the intersection. ZUNIGA completed an

exchange with the subjects in the Dodge Charger. Based on my

training and experience, I believe this was a hand to hand

narcotics transaction.      ZUNIGA then left the area separate from

the Dodge Charger.     He drove to the area of Universal Studios

and surveillance was subsequently concluded.

           On October 15th 2020, Detectives from the Santa Monica

Police SIU set up surveillance at the Gilmore Residence.           I was

not present for this surveillance, but learned about it later

from participating officers.3

           a.    At approximately 5:35 p.m., ZUNIGA arrived at the
Gilmore Residence in a grey BMW X6. ZUNIGA was a passenger and

was dropped off. The BMW left shortly after.

           b.    At approximately 6:05 p.m., an unknown male/white
subject in his 40’s arrived on foot and walked into the property


      3On October 21st, 2020, Detectives from the Santa Monica
Police SIU set up an additional surveillance at the Gilmore
Residence. ZUNIGA was observed at the Gilmore Residence,
however, no overt criminal activity was observed at that time.
I was not present for this surveillance, but learned about it
later from participating officers.


                                        6
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 16 of 27 Page ID #:16



of the Gilmore Residence.      At approximately 6:10 p.m., a white

Infiniti 2 door coupe arrived at the front of Gilmore Residence

on the street. ZUNIGA exited the Gilmore Residence and completed

an exchange with the driver of the Infiniti. Based on my

training and experience, this was a hand to hand narcotics

transaction.    The Infiniti left the area shortly after and

ZUNIGA walked back into the Gilmore Residence.

           c.    At approximately 6:10 p.m., a black Dodge Charger
arrived at the front of the Gilmore Residence on the street. Two

male/Hispanic passengers exited the Charger. One of the

occupants removed a black backpack from the trunk of the

Charger. Those two subjects then entered the Gilmore Residence

and the Charger drove away.

           d.    At approximately 6:30 p.m., a silver Toyota
Corolla arrived at the Gilmore Residence and parked in the
driveway. ZUNIGA opened the front gate of the Gilmore Residence

driveway for that vehicle. At approximately 6:54 p.m., that same

Corolla left the Gilmore Residence occupied by two unknown

male/Hispanic subjects. At approximately 7:00 p.m., the two

male/Hispanic subjects who arrived in the black Charger and left

the Gilmore Residence separately. The subject who arrived with

the backpack left in a ride share vehicle while the other left

the area on foot.

           e.    At approximately 7:00 p.m., an unknown male/white
subject in his early 20’s entered the property of the Gilmore

Residence. At approximately 7:40 p.m., a grey Toyota Corolla
with CA plate #4URY228 arrived on the street in front of the



                                        7
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 17 of 27 Page ID #:17



Gilmore Residence. ZUNIGA exited the Gilmore Residence and made

an exchange with the driver of the Corolla. Based on my training

and experience, I believe this was a hand to hand narcotics

transaction.    The Corolla left shortly after and ZUNIGA walked

back into the Gilmore Residence.

           f.     At approximately 7:45 p.m., the unknown
male/white subject in his 40’s who arrived at 6:05 p.m. exited

the Gilmore Residence. He walked westbound on Gilmore Street and

entered a parked vehicle (black Mercedes sedan CA plate

#8BTD353) and left the area. The surveillance was concluded

shortly thereafter. Based on my training and experience, all of

the above mentioned high volume foot and vehicle traffic coming

and going from the Gilmore Residence is consistent with that of

a residence where narcotics are sold.

           On November 14, 2020, the CS participated in a phone

call with ZUNIGA.     I have reviewed a recording of the

conversation.    The CS asked for “waters” which is drug

trafficking slang for methamphetamine.        The CS asked how many

pounds of methamphetamine ZUNIGA would be willing to provide the

CS on consignment in addition to how much the CS could purchase

up front through ZUNIGA.      ZUNIGA responded that he was willing

to supply a pound of methamphetamine for each pound the CS would

purchase up front.     The CS and ZUNIGA agreed to a price of $3000

per pound of methamphetamine that was purchased up front, and

$4000 per pound of methamphetamine that the CS would be provided

on consignment.    During the course of the call ZUNIGA stated
that if the CS would purchase 15 pounds of methamphetamine up



                                        8
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 18 of 27 Page ID #:18



front he would supply an additional 15 pounds of methamphetamine

on consignment totaling 30 pounds.

           On November 23, 2020, the CS texted ZUNIGA to update

him on the CS’ attempts to gather funds to by methamphetamine.

ZUNIGA responded telephonically via text with “K.”          Based on my

training and experience I know “K” to be shorthand for “okay.”
           On November 24, 2020, the CS and ZUNIGA had another

telephone call in which they confirmed the transaction for the

following week.     During this conversation ZUNIGA stated that he

had an “office” which “nobody knows about.”         While discussing

the mechanics of the deal ZUNIGA stated that “you already know

how we do it.”    Based on my training and experience and

knowledge of this investigation, I believed that the secret

office could be a reference to a location in the SUBJECT

PREMISES Gilmore Residence, but it may also be a reference to

the San Fernando Valley or southern California generally because

ZUNIGA knows that the CS is in Hawaii.
           The CS and ZUNIGA agreed to conduct the transaction at

the Home Depot at 1200 South Flower in Burbank in the morning on

December 2, 2020.

           On December 1, 2020, officers from the Santa Monica

Police Department conducted surveillance of ZUNIGA.          Based on my

conversations with those officers I learned that they followed

GPS data to Willis Avenue and found a White Ford Expedition that

is registered to ZUNIGA.      ZUNIGA left Willis Avenue in the

Expedition with what appeared to be a wife and child.           ZUNIGA
left with two large yellow bags that appeared to be heavily



                                        9
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 19 of 27 Page ID #:19



weighted bags.      They drove to the Gilmore address, ZUNIGA got

out of the Expedition and entered the Gilmore Street address

with the weighted bags.      The wife and child left in the

Expedition.       After a time, the wife and child returned and

ZUNIGA got in the Expedition.       He did not have the weighted

bags.    After driving to a couple other locations, they returned

to Willis Street and a Santa Monica Detective saw ZUNIGA and his

son enter Unit 6.      Surveillance was then terminated.      GPS data

showed that ZUNIGA’s phones returned to Gilmore about an hour

later before again going back to Willis Street.

        C.   Arrest of Zuniga on December 2, 2020, with
             Approximately 16 Pounds of Apparent Methamphetamine
             and the SUBJECT DEVICE
             On December 2, 2020, I and officers from the Santa

Monica Police Department set up to conduct the undercover

purchase operation against ZUNIGA.        Based on my conversations

with the CS, my own observations, and conversations with other

involved personnel, I learned the following:

             a.      Officers set up on Willis Avenue.     GPS data

showed that the phone was away from the Willis Avenue location,

officers tracked the GPS data and found the Expedition in the
general area around and between Willis and Gilmore.          Officers

followed the Expedition to Gilmore.         During that trip, ZUNIGA

picked up an unknown male passenger.        ZUNIGA drove to the

Gilmore residence and parked in the driveway.         A white Mercedes

parked behind Zuniga.       ZUNIGA obtained a bag from the trunk of

the Mercedes and put it in the back of the Expedition.           ZUNIGA
then drove to the Home Depot.



                                       10
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 20 of 27 Page ID #:20



           b.     After ZUNIGA arrived at the parking lot of the

Home Depot.     ZUNIGA texted the CS to meet him on foot one block

south of the Home Depot.      The CS asked to meet in the parking

lot.   ZUNIGA stopped replying and left the Home Depot and went

Northbound on the 5 freeway, in the general direction of the

Gilmore location.     ZUNIGA was driving erratically in a manner

consistent with counter-surveillance or with ZUNIGA having

“burned” our surveillance.

           c.     ZUNIGA exited at Penrose.      Officers stopped

ZUNIGA.   Officers obtained the bag from the Expedition.          The bag

contained what appeared to be methamphetamine that was tightly

wrapped in 8 plastic wrapped bundles.        On December 3, 2020, we

weighed the apparent methamphetamine and found that it weighed

approximately sixteen pounds.

           d.     During a search of Zuniga’s car, officers found a
receipt for a storage unit.        The receipt was found in the

“kangaroo pouch” behind the driver’s seat, which was next to the

methamphetamine, which was right behind the passenger seat.            The

receipt indicates that the storage unit was rented on November 4

in the name of Brenda Torres, who I believe to be ZUNIGA’S wife.

On the same date, a federal search warrant was signed for that

location by the honorable U.S. Magistrate Alexander F. MacKinnon

and the search did not result in the seizure of evidence.

           e.     During a search of the Gilmore residence, agents

found what appeared to be ZUNIGA’s locked office on the back

side of the residence.      Inside that office, agents found a safe
that contained approximately 50 grams of what appeared to be



                                       11
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 21 of 27 Page ID #:21



powder cocaine and a firearm that was unloaded but adjacent to a

loaded magazine.

           f.    On December 2, 2020, following the arrest of

ZUNIGA, SMPD Officers Mora and Varak searched a hand bag which

ZUNIGA was wearing at the time of his arrest on Penrose Street

and seized the SUBJECT DEVICE.       The SMPD Officers then

transferred custody of the SUBJECT DEVICE to SMPD Det. Navid

Khansari on Penrose Street.      Det. Navid Khansari subsequently

transported the SUBJECT DEVICE to the SMPD for storage and

safekeeping.    On December 3, 2020, at approximately 2:47 p.m.,

Det. Navid Khansari called the SUBJECT DEVICE at the subject

telephone number and it rang.

                TRAINING AND EXPERIENCE ON DRUG OFFENSES
           Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the
manufacture, transportation, ordering, sale and distribution of



                                       12
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 22 of 27 Page ID #:22



illegal drugs.    The aforementioned records are often maintained

where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or
facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residence.         Drug traffickers

often keep records of meetings with associates, customers, and

suppliers on their digital devices and in their residence,

including in the form of calendar entries and location data.

           e.    Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.




                                       13
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 23 of 27 Page ID #:23



             f.     Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.      Such currency is often stored in their

residences, vehicles, or in rented storage facilities.

             g.     Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residence

or in safes.      They also often keep other items related to their

drug trafficking activities at their residence, such as digital

scales, packaging materials, and proceeds of drug trafficking.

These items are often small enough to be easily hidden and thus

may be kept at a drug trafficker’s residence even if the drug

trafficker lives with others who may be unaware of his criminal

activity.

             h.     It is common for drug traffickers to own multiple
phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.       These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

            I.     TRAINING AND EXPERIENCE ON DIGITAL DEVICES
             As used herein, the term “digital device” includes the

SUBJECT DEVICE.

             Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I



                                       14
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 24 of 27 Page ID #:24



know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in
use; and file creation dates and sequence.



                                       15
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 25 of 27 Page ID #:25



           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a
complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000




                                       16
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 26 of 27 Page ID #:26



average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.    The person who is in possession of a device or
has the device among his or her belongings is likely a user of



                                       17
Case 2:20-mj-05940-DUTY Document 1 Filed 12/08/20 Page 27 of 27 Page ID #:27



the device.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress Guadalupe Edwin ZUNIGA’s thumb- and/or

fingers on the device(s); and (2) hold the device(s) in front of

Guadalupe Edwin ZUNIGA’s face with his or her eyes open to

activate the facial-, iris-, and/or retina-recognition feature.

              Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                              VI. CONCLUSION
           For all the reasons described above, there is probable

cause to believe that the items listed in Attachment B, which

constitute evidence, fruits, and instrumentalities of violations

of Title 21, United States Code Section 846 conspiracy to

distribute controlled substances, will be found in the SUBJECT

DEVICE, as described in Attachment A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
December, 2020.



UNITED STATES MAGISTRATE JUDGE




                                       18
